             Case 2:95-cr-00020-WBS-KJN Document 320 Filed 04/21/20 Page 1 of 1



 1 McGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6
     UNITED STATES DISTRICT COURT
 7

 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                             CASE NOS. 2:95-CR-00020 WBS KJN
11                                                                   2:96-CR-00089 WBS KJN
12                            Plaintiff/Respondent,
                                                           [PROPOSED] ORDER GRANTING
     v.                                                    GOVERNMENT’S MOTIONS FOR EXTENSION
13                                                         OF TIME
14   JUAN AGUILAR-CORTEZ,

15                            Defendant/Movant.

16

17

18
               On April 17, 2020, Respondent requested a 90-day extension of time to file its response to
19
     Defendant Aguilar-Cortez’ § 2255 petitions. Good cause appearing, IT IS HEREBY ORDERED that:
20
               1. Respondent’s request for a 90-day extension (ECF No. 319) in 2:95-cr-0020 WBS KJN is
21
     granted;
22
               2. Respondent’s request for a 90-day extension (ECF No. 113) in 2:96-cr-0089 WBS KJN is
23
     granted; and
24
               3. The responses shall be filed on or before July 23, 2020.
25
26 Dated: April 21, 2020

27
     /cort0020.ext
28
                                                           1
29

30
